Citation Nr: 0304029	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  01-08 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a higher rating for residuals of a right 
arm gunshot wound, muscle group III, with compound fracture 
of the humerus, retained foreign bodies in the scapular 
region and multiple scars, currently evaluated as 40 percent 
disabling.

2. Entitlement to a higher rating for residuals of a right 
upper thigh gunshot wound, muscle group XV, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefits sought on 
appeal. 

This appeal was subsequently before the Board in October 
2001.  At that time, the veteran's claim of entitlement to a 
rating in excess of 40 percent for residuals of a right arm 
gunshot wound, muscle group III, with compound fracture of 
the humerus, retained foreign bodies in the scapular region 
and multiple scars was denied.  The veteran's claim for a 
rating in excess of 10 percent for a right upper thigh 
gunshot wound, muscle group XV, was granted, and his 
evaluation was increased to 20 percent.

The veteran appealed the Board's October 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2002 Order, the Court vacated the October 2001 
decision, as to the issues described above.  The Court Order 
preserved the Board's grant of 20 percent as to the right 
upper thigh gunshot wound.  Both matters were remanded back 
to the Board for development consistent with the parties' 
Joint Motion for Remand and to Stay Proceedings (Joint 
Motion).  Two other issues before the Board in October 2001 
were not affected by the July 2002 Court Order, as those 
matters had been remanded to the RO for further development.  
The issues remanded were a claim of entitlement to a higher 
disability rating for a left thigh donor site scar, currently 
evaluated as noncompensable, and a claim of entitlement to 
total disability based upon individual unemployability due to 
service-connected disabilities (TDIU).  As the requested 
development has not yet been completed, those matters will 
not be considered at this time, and will instead be the 
subject of a later decision in the event that RO adjudication 
proves unfavorable.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2. The veteran's service-connected residuals of a right arm 
gunshot wound, muscle group III, with compound fracture of 
the humerus, retained foreign bodies in the scapular region 
and multiple scars are manifested by no more than severe 
disability.

3. Manifestations of the veteran's service-connected 
residuals of a right upper thigh gunshot wound, muscle group 
XV, are manifested by severe disability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation higher than 40 percent for 
residuals of a right arm gunshot wound, muscle group III, 
with compound fracture of the humerus, retained foreign 
bodies in the scapular region and multiple scars have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.73, Diagnostic Code 5303 (2002).

2. The criteria for an evaluation of 30 percent for residuals 
of a right upper thigh gunshot wound, muscle group XV, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.73, Diagnostic Code 5315 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the present case, a November 2001 letter apprised the 
veteran of VA's duty to notify and assist under the VCAA.  
That document discussed the type of evidence needed to 
establish a successful increased rating claim.  Moreover, a 
statement of the case issued in August 2001 provided the 
diagnostic criteria with respect to muscle injuries.

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  As a result of 
such assistance, the claims file contains VA examinations 
dated in January 2001 and February 2001.  Additionally, the 
file contains December 1999 and January 2000 field 
examination reports.  Also of record are VA outpatient 
treatment reports dated from April 2000 to November 2000.  
Moreover, private examination reports from Washington County 
Memorial Hospital dated from January 2001 to February 2001 
are associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability ratings-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

Procedural history

An April 1952 rating decision initially granted service 
connection for a gunshot wound, Group III, with multiple 
scars, history of compound, comminuted fracture, right 
humerus and retained foreign bodies, scapular region, right 
arm.  A 30 percent disability evaluation was assigned, 
effective February 1952.  That decision also granted service 
connection for a gunshot wound, Group XV, right upper thigh.  
A 10 percent disability evaluation was assigned, also 
effective February 1952.  No appeal was made as to either 
determination.

The veteran raised a claim for reevaluation of his service-
connected disabilities in February 1986.  His claim was 
denied by the RO in April 1986, and the veteran initiated an 
appeal.  The matter came before the Board in December 1988, 
at which time the claims were denied.  

Following that decision the veteran again raised a claim of 
entitlement to increased ratings as to his gunshot wound 
residuals.  A September 1995 rating decision confirmed and 
continued the veteran's disability evaluations.  A subsequent 
rating decision, issued in May 1999, increased the veteran's 
evaluation for the right shoulder from 30 to 40 percent 
disabling.  The evaluation for the right thigh remained 
unchanged.  The veteran did not express disagreement with 
either of the above determinations.

In August 2000, the veteran again raised claims of 
entitlement to increased ratings for his gunshot wound 
residuals.  His evaluations with respect to the right 
shoulder and right upper thigh were continued in an April 
2001 rating decision.  The veteran appealed that 
determination.  The matter came before the Board in October 
2001, where his rating with respect to the right upper thigh 
was increased to 20 percent disabling.  His claim for an 
increase as to the right shoulder was denied.  Except as to 
the extent of preserving the veteran's increase to 20 percent 
for the right upper thigh, the Court vacated the October 2001 
Board decision in a July 2002 order.  

Medical history

The veteran was examined by VA in January 1999.   There was a 
moderate amount of muscle mass on the triceps and biceps of 
the right arm as compared to the left.  Strength versus 
resistance was, at best 2/5.  There was increasing pain when 
the arm was raised above shoulder level in where the veteran 
had to push upward or outward.  His strength failed very 
rapidly to, at best, 1 out of 5.  Right elbow flexion was to 
135 degrees, and the right shoulder had normal extension.  
Abduction was to 130 degrees, with pain at the end of motion.  
Strength was 2/5.  There was a loss of muscle mass and a 
moderate loss of strength in the right arm.  The examiner 
noted the veteran's complaints pertaining to his right elbow, 
but commented that range of motion and function was normal.  
The veteran was diagnosed with status post shell fragment 
wounds, right arm and shoulder, with moderate loss of range 
of motion and strength.  He was further diagnosed with status 
post shell fragment wound, right humerus fracture, moderate 
osteoarthritis, with foreign bodies retained in soft tissue, 
as confirmed by x-rays.  

A field examination was conducted in December 1999.  The 
field examiner noted that the veteran's diagnoses included 
schizophrenia, arthritis and a history of alcohol abuse.  The 
veteran was visited by a nurse three times per week, and had 
a cleaning lady that came daily.  The veteran was ambulatory 
but moved very slowly and was in obvious pain much of the 
time.  It was noted that the veteran could not venture far 
from his apartment due to his arthritis.  He had 2 meals 
delivered each day from the senior center.  His cleaning 
person also shopped for his groceries and occasionally fixed 
meals for him.  

Another field examination was conducted in January 2000.  The 
field examiner again noted that the veteran's diagnoses 
included schizophrenia, arthritis and a history of alcohol 
abuse.  A Report of Field Examination noted that the veteran 
could ambulate on his own, but with some obvious pain.  As he 
walked about he would hold his shoulder close to his side, as 
it was painful.  The veteran did not venture far from his 
residence on his own, due to his difficulty in getting 
around.  He had two meals per day delivered to him.  The 
field examiner stated that the veteran would not be able to 
engage in gainful employment.  It was stated, however, that 
the veteran was doing a "pretty good job of functioning on 
his own."  Accompanying the report were photographs of the 
veteran's gunshot wound residuals.  

The veteran was examined by VA in January 2001.  The veteran 
reported a chronic burning sensation in the right shoulder 
and arm.  He also reported having some limitations in holding 
any objects such as a coffee cup, or a light weight in his 
right arm.  The examiner noted that the veteran was right 
handed.  A scar was noted on the posterior axillary line on 
the right chest wall.  The veteran stated that the scar was 
"not a factor," and that he had no complaints relating to 
it.  

Regarding the gunshot wound to the right upper thigh, the 
veteran complained of a burning sensation on the right leg 
and an inability to move the leg and have a steady motion.  
He stated that at home he would either use a walker or a 
wheelchair.  The examiner stated that it was unclear as to 
why the veteran's gait was unsteady.  The veteran had 
substantial arthritis of the thoracic and lumbar spine.  The 
veteran's records revealed no other neurological conditions, 
but during the examination it was very difficult for the 
veteran to accomplish even simple tasks, such as getting 
undressed.  He was unable to transfer from the wheelchair to 
the examination table without a great amount of difficulty.  
The veteran also displayed difficulty transferring from his 
wheelchair to a toilet seat.  The veteran was not able to 
ambulate on his own or squat.  The examiner noted that the 
veteran had fallen at home the week before, substantially 
bruising his left arm and chest wall.  That injury hindered 
the veteran's ability to move around. 

Upon objective examination, the veteran exhibited no acute 
distress except when moving his left arm.  Posture and gait 
were both irregular.  He was unable to get up and walk on his 
own.  His gait was unsteady.  On the veteran's right side 
there was a faded scar on the posterior axillary line of the 
chest wall.  The examiner could not palpate any tissue or 
foreign bodies in that area, and this area was nonrestricted 
to the adjacent area.  Photographs were included.  There was 
substantial posterior right arm muscle loss, as well as 
substantial muscle loss of the right anterior thigh.  

The veteran had forward elevation to 90 degrees in the 
shoulders.  His motion was restricted.  Internal and external 
rotation were limited to about 60 degrees on the right arm.  
Elbow flexion was to 90 degrees bilaterally.  The carrying 
angle was within normal limits.  Forearm pronation was to 80 
degrees bilaterally.  Supination was to 85 degrees 
bilaterally.  The veteran had motor strength in his right 
arm.  Regarding the lower extremities, the muscle size and 
contour of the thighs was uneven and there was substantial 
muscle loss in the right thigh.  There was also substantial 
loss of motor strength in both lower extremities.  The 
examiner was asked to address whether the veteran's service-
connected injuries limited his ability to function.  He 
responded in the affirmative, stating that the veteran was 
indeed limited in performing the activities of daily life as 
well as engaging in an occupation, due to service-connected 
disabilities.

Following examination, the veteran was diagnosed with: status 
post gunshot wound to the right arm, muscle group III, with 
residual neurological dysfunction; status post right humeral 
fracture; shrapnel wound to the right scapula, noted to be an 
inactive, nonrestrictive condition; and status post gunshot 
wound to the right thigh, with substantial muscle loss and 
motor dysfunction.  A neurology consult was requested to 
evaluate the veteran's lower extremity weakness.  That 
examination was performed in February 2001.  Upon testing, 
there was no loss of strength in the right arm or right leg.  
A patch of decreased pain was detected in the right lateral 
thigh. Otherwise, the findings were normal.  After reviewing 
the consult, the VA examiner concluded that the veteran had 
grossly normal neurological function in the right arm and 
right leg but may have other limiting factors such as 
arthritis of the lower back and knees. 

Analysis

I.  Gunshot wound residuals, right shoulder

Group III muscle injuries, which involve the muscles of the 
shoulder girdle, are rated under 38 C.F.R. § 4.73, Diagnostic 
Code 5303.  This Code section makes reference to varying 
levels of severity of muscle disability (e.g., slight, 
moderate, moderately severe, severe), and a further 
description of what these levels of severity signify is set 
forth in 38 C.F.R. § 4.56 (2002). 

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles: (i) Type of injury: simple wound of muscle without 
debridement or infection; (ii) History and complaint: service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of this section; (iii) Objective findings: 
minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue. Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (I) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (I) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

As stated previously, the veteran is presently assigned a 40 
percent disability evaluation under Diagnostic Code 5303 for 
the residuals of a gunshot wound to his right arm.  That 40 
percent evaluation represents the maximum benefit attainable 
under that Code Section.  Thus, in order to achieve an 
increased rating, the evidence must either demonstrate that 
another Diagnostic Code could afford an evaluation in excess 
of 40 percent, or that the veteran is entitled to 
extraschedular consideration.  

First considering whether any alternate Diagnostic Codes may 
entitle the veteran to a higher rating, the Board notes that 
Diagnostic Codes 5301-5309 all pertain to muscles of the 
shoulder and arms.  However, none of those Code sections 
afford a rating in excess of 40 percent.  Thus the muscle 
codes do not serve as a basis for a higher rating here.  

The Board has also considered musculoskeletal Codes 
concerning the shoulder and arm.  Diagnostic Code 5200 
provides for a 50 percent evaluation (major extremity) for 
unfavorable ankylosis, with abduction limited to 25 degrees 
from side.  The medical evidence does not reveal ankylosis.  
Moreover, even if such a condition could be considered by 
analogy, the evidence does not establish abduction limited to 
25 degrees.  Thus, Diagnostic Code 5200 does not serve as a 
basis for an increased evaluation.  Moreover, as the evidence 
fails to show fibrous union of the humerus, nonunion of the 
humerus (false flail joint) or loss of head of humerus (flail 
shoulder) a rating in excess of 40 percent is not possible 
under Diagnostic Code 5202, for other impairment of the 
humerus.  

The Board has further contemplated whether any Diagnostic 
Codes for the elbow are applicable here.  The evidence shows 
no ankylosis of the elbow, precluding application of 
Diagnostic Code 5205.  Moreover, as the objective findings do 
not show limitation of forearm flexion to 45 degrees or 
limitation of forearm extension to 110 degrees, Diagnostic 
Codes 5206 and 5207 do not allow for a rating in excess of 40 
percent.  Finally, Diagnostic Code 5209, for elbow, other 
impairment of flail joint, is not applicable to the medical 
evidence of record.  No other musculoskeletal codes apply.  

The Board has considered the possibility of an increased 
rating based on functional loss due to pain, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, an increase pursuant to these factors is not 
available in this case, because the veteran is already 
receiving the maximum evaluation available under a code that 
contemplates limitation of motion. See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

II.  Gunshot wound residuals, right upper thigh 

Group XV muscle injuries, which involve the muscles of the 
hip, knee and thigh, are rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5315.  This Code section makes reference to 
varying levels of severity of muscle disability (e.g., 
slight, moderate, moderately severe, severe), defined in 38 
C.F.R. § 4.56 (2002), as discussed previously.

As stated previously, the veteran is presently assigned a 20 
percent disability evaluation under Diagnostic Code 5315 for 
the residuals of a gunshot wound to his right upper thigh.  
In order to be entitled to the next-higher 30 percent 
evaluation under Diagnostic Code 5315, the evidence must show 
his muscle injury to be "severe," as defined by 38 C.F.R. 
§ 4.56.  

The Board has reviewed the evidence of record and concludes 
that the medical evidence allows for a finding that the 
veteran's gunshot wound residuals, right upper thigh, are 
severe, such as to warrant a 30 percent disability evaluation 
under Diagnostic Code 5315.  

In reaching the above determination, the Board was persuaded 
by x-ray evidence of loose foreign bodies, noted in 38 C.F.R. 
§ 4.56(d)(4)(iii)(A) as being an indicator of severe injury.  
The Board was also persuaded by January 2001 VA examination 
findings revealing irregular posture and gait, substantial 
muscle loss of the right anterior thigh, and substantial loss 
of motor strength in both lower extremities.  That 
examination also revealed that the veteran made use of a 
wheelchair.  Furthermore, an increased rating is further 
justified by the findings of the field examinations conducted 
in December 1999 and January 2000.  Those examinations 
demonstrated that the veteran ambulated with great difficulty 
due to his arthritis.  While it is true that the veteran had 
arthritis of the thoracic and lumbar spine, and while it is 
further true that the field examiner did not specify whether 
the veteran's limitations stemmed from that condition or from 
his service-connected disabilities, the Board finds that 
sufficient evidence exists to show that the gunshot wound 
residuals were the source of the veteran's lack of mobility.  
Specifically, the Board relies on the VA examiner's January 
2001 comment that the veteran's service-connected 
disabilities hindered his ability to perform the activities 
of daily life and further precluded him from engaging in an 
occupation.

In sum, the evidence supports the next-higher rating of 30 
percent under Diagnostic Code 5315.  In so finding, the Board 
has considered and applied the principles of 38 C.F.R. § 4.40 
and 4.45, as well as DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Moreover, the Board's finding that an increase is 
warranted here is consistent with the benefit of the doubt 
doctrine, as the preponderance of the evidence is in favor of 
the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



III.  Final considerations

Finally, the evidence does not reflect that the veteran's 
gunshot wound residuals have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In so 
deciding, the Board acknowledges the conclusions of the field 
examiner in December 1999 and January 2000, stating that the 
veteran could not pursue gainful employment.  However, that 
evaluation took into account the veteran's psychiatric 
problems, for which he is not service-connected.  The Board 
further acknowledges the VA examiner's January 2001 finding 
that the veteran's service-connected conditions limited the 
veteran's ability to retain employment. The VA examiner did 
not state that the veteran's condition precluded employment, 
only that it hindered his ability to work.  As such 
limitation is already contemplated in the veteran's present 
disability evaluation, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The schedular criteria having not been met, a higher rating 
for residuals of a right arm gunshot wound, muscle group III, 
with compound fracture of the humerus, retained foreign 
bodies in the scapular region and multiple scars, is denied.

A 30 percent rating for residuals of a right upper thigh 
gunshot wound, muscle group XV, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

